                         Case 2:15-cv-05346-CJC-E Document 469-2 Filed 12/10/20 Page 1 of 2 Page ID #:32647




                           1    ANDY DOGALI (admitted pro hac vice)
                           2    adogali@dogalilaw.com
                                BARBARA U. UBEROI (California Bar No. 208389)
                           3    buberoi@dogalilaw.com
                           4    Dogali Law Group, P.A.
                                19321 U.S. Highway 19, N., Ste. 307
                           5    Clearwater, Florida 33764
                           6
                                EUGENE FELDMAN (California Bar No. 118497)
                           7
                                eugene@aswtlawyers.com
                           8    Arias, Sanguinetti, Wang & Torrijos, LLP
                           9    6701 Center Drive West, Suite 1400
                                Los Angeles, CA 90045
                          10
                          11    JENNIFER A. LENZE (California Bar No. 246858)
                                Jlenze@lenzelawyers.com
DOGALI LAW GROUP, P.A.




                          12    AMANDA D. MCGEE (California Bar No. 282034)
                          13    mcgee@lenzelawyers.com
                                Lenze Lawyers, PLC
                          14
                                1300 Highland Ave., Ste. 207
                          15    Manhattan Beach, CA 90266
                          16
                                Attorneys for Plaintiffs
                          17
                          18                     UNITED STATES DISTRICT COURT FOR THE
                                                    CENTRAL DISTRICT OF CALIFORNIA
                          19
                          20     T.P., et al.,                                )        Case No.: 15-cv-5346-CJC-E
                                                                              )
                          21
                                                 Plaintiffs,                  )        [PROPOSED] ORDER ON
                          22                                                  )        PLAINTIFFS’ UNOPPOSED
                          23             v.                                   )        APPLICATION TO FILE
                                                                              )        UNDER SEAL UNREDACTED
                          24     WALT DISNEY PARKS                        AND )        DOCUMENTS CONTAINING
                          25     RESORTS U.S. INC.,                           )        CONFIDENTIAL
                                          Defendant.                          )        INFORMATION
                          26                                                  )
                          27                                                  )        Hon. Cormac J. Carney
                                                                            /          Courtroom: 9B
                          28
                                                                             Page 1
                                  [Proposed] Order Granting Plaintiffs’ Application to Seal
                                  T.P., et al. v. Walt Disney Parks & Resorts US, Inc.              Case No. 15-CV-5346-R
                         Case 2:15-cv-05346-CJC-E Document 469-2 Filed 12/10/20 Page 2 of 2 Page ID #:32648




                           1
                           2           Having considered Plaintiffs V.J.B., S.L.B., K.A.C., J.L.C., Y.Z. and
                           3    M.Y.R.’s Application to File Unredacted Documents Containing Confidential
                           4    Information Under Seal in connection with the M.Y.R.’s Oppositions to Motions
                           5    for Summary Judgment [D. 456] on their claims, the Court HEREBY ORDERS:
                           6
                                              The Application is GRANTED. The Plaintiffs are permitted to file
                           7
                                under seal the following documents:
                           8
                           9           Exhibits “1-B,” “1-S” through “1-Z,” “1-AA” through “1-MM,”
                          10           “2-O” through “2-S” and “2-U” through “2-V”
                          11
                                because they reference protected personal information including the given
DOGALI LAW GROUP, P.A.




                          12
                                names of Parties, their parents and siblings, dates of birth, home addresses and
                          13
                                telephone numbers.
                          14
                          15           SO ORDERED on this the ____ day of December 2020.
                          16
                                                                             _________________________
                          17
                                                                             Hon. Cormac J. Carney
                          18                                                 United States District Judge
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                             Page 2
                                  [Proposed] Order Granting Plaintiffs’ Application to Seal
                                  T.P., et al. v. Walt Disney Parks & Resorts US, Inc.             Case No. 15-CV-5346-R
